Case: 21-40873      Document: 00516446908         Page: 1     Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 25, 2022
                                  No. 21-40873
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Dashun Howard,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 2:20-CR-1420-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Michael Dashun Howard was convicted by a jury of transporting an
   illegal alien within the United States by means of a motor vehicle, in violation
   of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II), and (a)(1)(B)(ii). The
   district court sentenced Howard to 33 months of imprisonment. On appeal,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40873      Document: 00516446908          Page: 2   Date Filed: 08/25/2022




                                    No. 21-40873


   Howard raises two challenges: (1) He contends that the jury’s verdict should
   be overturned because the evidence was sufficient to establish that he was
   acting under duress. And (2) Howard challenges his sentence enhancement
   under U.S.S.G. § 2L1.1(b)(5)(C), arguing that the evidence did not establish
   his possession of a firearm during the offense.
          First, Howard concedes that although he moved for a directed verdict
   at the close of the Government’s case, he did not renew his motion after
   closing his defense or after the Government concluded its rebuttal. So our
   review of his sufficiency-of-the-evidence challenge is for plain error. See
   United States v. Cabello, 33 F.4th 281, 285 (5th Cir. 2022). “Preserved
   challenges to the sufficiency of the evidence get de novo review, with a heavy
   thumb on the scale in favor of the verdict.” Id. at 288 (emphasis omitted); see
   also United States v. Davis, 690 F.3d 330, 336 (5th Cir. 2012) (“‘We review
   properly preserved claims that a defendant was convicted on insufficient
   evidence with substantial deference to the jury verdict, asking only whether
   a rational jury could have found each essential element of the offense beyond
   a reasonable doubt.’” (quoting United States v. Delgado, 672 F.3d 320, 330
   (5th Cir.2012) (en banc))). But where, as here, the defendant does not
   “properly preserve his sufficiency challenge at trial, that rule combines with
   plain-error review to produce a super-deferential result.” Cabello, 33 F.4th at
   288 (citation omitted). Howard thus must show that “the record is devoid of
   evidence pointing to guilt or that the evidence is so tenuous that a conviction
   is shocking.” Id. (quotation omitted).
          Moreover, where an affirmative defense is at issue, the burden of
   proof on that defense determines our standard of review. United States v.
   Barton, 992 F.2d 66, 68–69 (5th Cir. 1993). For duress, we may “reject the
   jury verdict” on duress grounds “only if no reasonable trier of fact could have
   failed to find” that duress was established by a preponderance of the




                                            2
Case: 21-40873      Document: 00516446908           Page: 3    Date Filed: 08/25/2022




                                     No. 21-40873


   evidence. Id. at 68; see also Dixon v. United States, 548 U.S. 1, 17 (2006)
   (clarifying preponderance-of-the-evidence standard for duress defense).
          Howard cannot overcome the super-deferential standard of review.
   Howard’s evidence of duress consisted chiefly of his own trial testimony,
   during which he alleged that he had been attacked, injured, and forced at
   gunpoint to transport illegal aliens in his tractor trailer. But a defendant’s
   testimony generally cannot by itself overcome the plain-error standard for an
   affirmative defense like duress because “absent unusual circumstances, the
   jury is almost always entitled to disbelieve that testimony.” United States v.
   Mora, 994 F.2d 1129, 1137 (5th Cir. 1993) (entrapment defense). The jury was
   therefore “entitled to disbelieve” that testimony. Id. This is all the more true
   because in a number of instances, Howard’s testimony was directly
   contradicted by the Government’s witnesses. As the question of the
   credibility of the witnesses was for the jury to decide, United States v. Garcia,
   567 F.3d 721, 731 (5th Cir. 2009), the jury was entitled to find that the
   Government’s witnesses were credible and that Howard was not. Howard’s
   challenge thus fails.
          Second, Howard preserved his sentencing-enhancement challenge, so
   we review the district court’s interpretation of the Sentencing Guidelines de
   novo and its underlying factual findings for clear error. See United States v.
   Peterson, 977 F.3d 381, 392 (5th Cir. 2020). In determining whether an
   enhancement applies, the district court may draw reasonable inferences from
   the facts, and these inferences are fact findings reviewed for clear error.
   United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). “A factual
   finding is not clearly erroneous if it is plausible in light of the record as a
   whole.” Id. (internal quotation marks omitted). This is “particularly true”
   where a sentencing court’s imposition of an enhancement is based “upon an




                                          3
Case: 21-40873      Document: 00516446908          Page: 4   Date Filed: 08/25/2022




                                    No. 21-40873


   evaluation of a witness’ credibility.” United States v. Powers, 168 F.3d 741,
   753 (5th Cir. 1999).
          Section 2L1.1 of the Guidelines provides for an enhancement to the
   offense level in an alien transporting case “[i]f a dangerous weapon
   (including a firearm) was possessed.” U.S.S.G. § 2L1.1(b)(5)(C). During the
   trial, one of the agents testified that the firearm was found “in a plastic bin
   that was directly behind the driver’s seat.” And the agent testified that the
   bin containing the firearm also had food and snacks, that it is typical for
   truckers to travel with such food and snacks, and that the firearm looked like
   it had been deliberately placed in the bin, not just thrown in the box.
   Therefore, the district court’s finding that Howard possessed the firearm in
   connection with his alien transporting offense is plausible “in light of the
   record as a whole” and not clear error. Coleman, 609 F.3d at 708.
          The district court’s judgment is AFFIRMED.




                                         4